NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted March 12, 2015*
                               Decided March 16, 2015

                                        Before

                      RICHARD A. POSNER, Circuit Judge

                      FRANK H. EASTERBROOK, Circuit Judge

                      JOHN DANIEL TINDER, Circuit Judge

No. 14-2339

MARK ANDERSON,                                 Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Southern District of
                                               Illinois.
      v.
                                               No. 13-cv-672-JPG-PMF
UNITED STATES DEPARTMENT OF
AGRICULTURE, et al.,                           J. Phil Gilbert,
     Defendants-Appellees.                     Judge.

                                      ORDER

       Mark Anderson sued the Illinois Department of Agriculture, the United States
Department of Agriculture, and the Farm Service Agency (part of the Department that
implements farm conservation and regulation laws), alleging that the agencies failed to
investigate and regulate a neighboring farmer whose diseased cattle infected his own
herd. The district court dismissed Anderson’s claims against the federal defendants



      * After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 14-2339                                                                         Page 2

without prejudice for failure to effect service, and dismissed the claims against the
Illinois Department of Agriculture with prejudice for failure to state a claim. We affirm.

        According to his complaint, many of Anderson’s cattle died after Ronald
Shepard, a neighboring cattle farmer who was on supervised release after being
convicted of wire fraud involving cattle transactions (see United States v. Shepard,
154 F. App’x 849 (11th Cir. 2005)), allowed his diseased cattle to trespass on Anderson’s
land. Anderson filed several grievances with the Illinois Department of Agriculture,
asserting that Shepard was bringing diseased cattle from out of state without health
certificates and that the cattle were spreading illness. The Department investigated
Anderson’s complaints, but on each visit investigators found Shepard’s cattle to be in
generally good health and spotted only minor problems—a single dead calf in a pasture
and a fence that had been partially knocked down by a fallen tree—which Shepard
remedied by the investigators’ next visit. Nonetheless, a substantial portion of
Anderson’s herd became sick and died; he attributes this loss to Shepard’s cattle.

      Anderson also contacted Shepard’s federal probation officer and the federal
Department of Agriculture, but they were unhelpful. The probation officer told him to
“be quiet” and stop interfering with the government’s ongoing investigation into
Shepard’s activities. The federal Department did not respond.

        In 2011 Anderson became delinquent on a loan he had received from the Farm
Service Agency. The Agency declined his application to restructure the loan, concluding
that, given other debts, Anderson would not have been able to afford a restructuring
plan even if most of his herd had not died.

       In 2012, after Anderson’s cattle had died and he had left the farming business,
both the probation officer and the federal Department took action against Shepard. The
probation officer asked Judge Gilbert to revoke Shepard’s supervised release for
violating its terms, including engaging in further crimes involving livestock. In
September the court revoked Shepard’s release and ordered him incarcerated for
24 months. United States v. Shepard, No. 4:11-cr-40007-JPG (S.D. Ill. Sept. 28, 2012). In
April the federal Department filed an administrative complaint charging Shepard with
trading in livestock without filing a bond or being properly registered with the Grain
Inspection, Packers and Stockyards Administration (an agency within the Department
that regulates markets in farm products and animals), and with issuing bad checks in
payment for livestock. The administrative proceedings concluded in January 2013 when
the agency assessed a $582,000 civil penalty and prohibited Shepard from dealing in
No. 14-2339                                                                         Page 3

livestock for 10 years. In re Ronald Ryan Shepard, Jr., P. & S. No. D-12-0357, 2013 WL
8208352 (U.S.D.A. 2013).

      Anderson filed an administrative complaint in spring 2012 contending that the
Department had violated his rights by failing to investigate Shepard promptly, thereby
permitting him to continue to bring diseased cattle into Illinois. According to Anderson,
the Department did not adequately investigate this complaint.

       Anderson turned to federal court in July 2013 and filed his complaint seeking
damages from the state and federal agencies for failing to prevent the infection and
death of his cattle. He alleged that the agencies violated 42 U.S.C. § 1986, committed
fraud and misrepresentation by failing to disclose documents in response to information
requests, violated an unspecified “Whistleblower Act,” and generally violated Title VI of
the Civil Rights Act of 1964, 42 U.S.C. §§ 2000d to 2000d–7. The Illinois Department of
Agriculture moved to dismiss, arguing that Anderson’s claims were barred by sovereign
immunity and otherwise lacked merit.

       The federal agencies were never served with process. Under FED. R. CIV. P. 4(i)(1),
when the United States is a defendant, service means delivering (or mailing) the
complaint and summons to a specified person in the office of the United States attorney
for the district in which the action has been filed. Copies must be sent to the Attorney
General as well, but formal service is on the local United States attorney. When the
complaint names an agency, that agency also gets copies. FED. R. CIV. P. 4(i)(2). Anderson
mailed or delivered copies to the Attorney General and agency officials in Washington,
D.C., but did not serve the United States attorney.

        When the agencies did not answer the complaint, Anderson moved for default
judgment. The district court denied that motion, informing Anderson that he needed to
serve the local United States attorney. Anderson, who contends that service on the local
United States attorney is unnecessary because the suit concerns actions (or inactions) of
officials in Washington, D.C., declined to follow the district judge’s instructions. The
judge gave him a second chance after the 120 days provided by FED. R. CIV. P. 4(m) had
run; he still did not serve the local United States attorney. The judge then dismissed the
suit against the federal defendants for failure to serve them with process.

       In response Anderson moved for Judge Gilbert’s recusal, contending that the
judge was biased because he had presided over Shepard’s criminal proceeding and
therefore had knowledge of facts not in evidence, and that his bias was reflected in the
No. 14-2339                                                                          Page 4

court’s denials of Anderson’s motions for default judgment. The judge denied his
motion.

      The following month the court dismissed the claims against the Illinois
Department of Agriculture with prejudice, concluding that three of the claims are barred
by sovereign immunity and that the last claim does not include any specific allegations
regarding the state agency and therefore does not state a claim against it.

        In this appeal the Illinois Department of Agriculture raises a threshold argument
that we lack jurisdiction because Anderson filed his notice of appeal 31 days after the
district court’s judgment. It is true that an untimely filed notice of appeal deprives us of
jurisdiction, see Bowles v. Russell, 551 U.S. 205, 209–10 (2007), but Anderson had 60 days
to file his notice because a United States agency is a party, see FED. R. APP. P.
(4)(a)(1)(B)(ii). Our jurisdiction is secure.

       As for the merits, Anderson first challenges the district court’s dismissal of the
federal defendants for lack of service. He contends that he did not need to serve the local
United States attorney because only the state defendant was located in the district where
he brought the suit, and that the court misapplied Rule 4.

         The district court did not abuse its discretion in dismissing Anderson’s claims
against the federal defendants. To serve a United States agency, a plaintiff must follow
the directives of Rule 4(i), see McMasters v. United States, 260 F.3d 814, 817–18 (7th Cir.
2001), and Anderson failed to do so. The rules provide a party “reasonable time to cure
its failure to … serve a person required to be served under Rule 4(i)(2), if the party has
served either the United States attorney or the Attorney General of the United States.”
FED. R. CIV. P. 4(i)(4)(A). The district court provided Anderson this opportunity, but he
still failed to serve the United States attorney. The federal defendants were properly
dismissed.

      Anderson also contends that Judge Gilbert wrongly refused to recuse himself
because of his personal knowledge of Shepard’s activities. According to Anderson, the
judge knew of these activities as a result of presiding over the revocation of Shepard’s
supervised release and the judge’s bias was evident in his refusal to grant a default
judgment against the federal defendants.

       The district court did not abuse its discretion in denying Anderson’s motion for
recusal. Recusal is appropriate where the judge’s “impartiality might reasonably be
questioned,” see 28 U.S.C. § 455(a), or where the judge has a “personal bias or prejudice
No. 14-2339                                                                           Page 5

concerning a party, or personal knowledge of disputed evidentiary facts.” See id.
§ 455(b)(1). But Anderson does not offer any evidence of judicial bias. The judge denied
his motions for entry of default and presided over the revocation of Shepard’s
supervised release, but those steps do not show bias. See Liteky v. United States, 510 U.S.
540, 555 (1994); In re Taylor, 417 F.3d 649, 652–53 (7th Cir. 2005); Brokaw v. Mercer Cnty.,
235 F.3d 1000, 1025 (7th Cir. 2000).

       Finally Anderson challenges the district court’s conclusion that sovereign
immunity forecloses three of his claims against the Illinois Department of Agriculture
and further argues that his complaint states claims for relief against the state agency. But
Anderson’s first claim, under 42 U.S.C. § 1986, is not cognizable because the agency is
not a “person” under the statute. See Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71
(1989); Small v. Chao, 398 F.3d 894, 898 (7th Cir. 2005). Anderson may not sue a state in
federal court for violations of state law, so he may not proceed on two of his remaining
claims, a state-law claim for fraud and misrepresentation (his second) and a claim under
the state’s Whistleblower Act, 740 ILCS 174/1–40 (his fourth). See Pennhurst State Sch. &
Hosp. v. Halderman, 465 U.S. 89, 106 (1984); Sorrentino v. Godinez, No. 13-3421, 2015 WL
294383, at *4 (7th Cir. Jan. 23, 2015). And he did not allege that the state agency
discriminated against him based on his race, color, or national origin, so his third claim,
nominally under Title VI, also fails.

                                                                                AFFIRMED